
	
		II
		112th CONGRESS
		1st Session
		S. 829
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Cardin (for himself,
			 Ms. Collins, Mr. Inouye, Mr.
			 Blunt, Mr. Leahy,
			 Mr. Johnson of South Dakota,
			 Mr. Franken, Mr. Akaka, Mr.
			 Reed, and Mr. Graham)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to repeal the Medicare outpatient rehabilitation therapy
		  caps.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Access to Rehabilitation
			 Services Act of 2011.
		2.Outpatient therapy cap
			 repealSection 1833 of the
			 Social Security Act (42 U.S.C. 1395(l))
			 is amended by striking subsection (g).
		
